Exhibit 10.3

Equity Bancshares, Inc.

Annual Executive Incentive Plan

SECTION 1-PURPOSE

The Equity Bancshares, Inc. Annual Executive Incentive Plan (the “Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Equity Bancshares, Inc. (the “Company”) toward even higher
achievement and business results, to tie their goals and interests to those of
the Company and its stockholders and to enable the Company to attract and retain
highly qualified executives.

SECTION 2-DEFINITIONS

“Bank” means the Company’s wholly-owned subsidiary, Equity Bank, a Kansas state
bank.

“Board” means the Company’s Board of Directors.

“Change in Control” means the first to occur of any of the following events from
and after the date of this Agreement:

 

  (a) Any person, entity or a “group” (as defined in Section 13(d)(3) of the
Securities Exchange Act, as amended (the “Exchange Act”)) becomes the beneficial
owner, directly or indirectly of securities of the Company or the Bank
representing 50% or more of: (i) the then outstanding shares of common stock of
the Company or the Bank, as applicable; (ii) the combined voting power of the
Company or the Bank’s then outstanding securities, as applicable; or (iii) the
fair market value of all the Company or the Bank’s then outstanding securities,
as applicable; provided, however, if any person, entity or group is considered
to own more than 50% of (x) the then outstanding shares of common stock of the
Company or the Bank, as applicable; (y) the combined voting power of the Company
or the Bank’s then outstanding securities, as applicable; or (z) the fair market
value of all the Company or the Bank’s then outstanding securities, as
applicable, the acquisition of additional securities by the same person, entity
or group shall not be deemed to be a Change in Control; or

 

  (b) The majority of the members of the Board is replaced during any 24-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

 

  (c)

The consummation of a merger or consolidation of the Company or the Bank with
any other entity other than (i) a merger or consolidation which would result in
the voting securities of the Company or the Bank outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) 50% or more of the combined voting power of the voting
securities of the Company or the Bank or such surviving entity or any parent
hereof outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
or the Bank (or similar transaction) in which no person, entity or “group” (as
defined in Section 13(d)(3) of the

 

1



--------------------------------------------------------------------------------

  Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company or the Bank representing 50% or more of (i) the then
outstanding shares of common stock of the Company or the Bank; (ii) the combined
voting power of the Company or the Bank’s then outstanding securities; or (iii)
the fair market value of all the Company or the Bank’s then outstanding
securities; or

 

  (d) The sale or disposition of all or substantially all of the assets of the
Company or the Bank, as applicable;

provided, however, that notwithstanding the foregoing, no “Change in Control”
shall be deemed to have occurred if there is consummated any transaction or
series of integrated transaction immediately following which the holders of the
common stock of the Company or the Bank immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company or the Bank immediately following such transaction or series of
transactions.

For purpose of this definition, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Exchange Act.

“Committee” means the Compensation Committee of the Board.

“Company” means Equity Bancshares, Inc.

“Participant” means each executive officer of the Company designated by the
Committee to participate herein with respect to a Performance Period.

“Performance Goals” has the meaning set forth in Section 4(a).

“Performance Period” means each fiscal year or such longer period as the
Committee may determine with respect to a performance award.

“Plan” means the Equity Bancshares, Inc. Annual Executive Incentive Plan, as set
forth herein and as may be amended from time to time.

“Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.

SECTION 3-ADMINISTRATION

The Plan shall be administered by the Committee, which consists of at least two
non-employee directors, each of whom satisfies the requirements for an “outside
director” as that term is defined under Section 162(m). The Committee shall have
the sole authority and discretion to administer and interpret the Plan in good
faith to satisfy the requirements for tax deductibility of payments in
accordance with Section 162(m). Such authority includes selection of the
performance criterion or criteria for any applicable fiscal year and any
Participant. Decisions of the Committee shall be final, conclusive and binding
on all parties including the Company, its stockholders and Participants and
their beneficiaries.

 

2



--------------------------------------------------------------------------------

SECTION 4-PERFORMANCE AWARDS

(a)    Performance Criteria. Within 90 days after each Performance Period begins
(or such other date as may be required or permitted under Section 162(m)), the
Committee, after consultation with the Company’s Chief Executive Officer, shall
establish the target performance award for each Participant and the performance
objective or objectives that must be satisfied in order for a Participant to
receive a performance award hereunder for such Performance Period. Any such
performance objectives will be based upon the absolute or comparative
achievement of one or more of the following criteria (each, a “Performance
Goal”), as determined by the Committee:

 

  i. growth in earnings;

 

  ii. growth in pre-tax, pre-provision income;

 

  iii. overall earnings/income level;

 

  iv. operating income;

 

  v. net income (before and after taxes);

 

  vi. EBITDA;

 

  vii. earnings per share;

 

  viii. cash earnings per share;

 

  ix. growth in earnings per share;

 

  x. pre-tax pre-provision income;

 

  xi. operating loss containment;

 

  xii. revenue;

 

  xiii. growth in overall revenue;

 

  xiv. return measures (including, but not limited to, assets, equity, invested
capital or sales);

 

  xv. stock price (including, but not limited to, growth measures and total
stockholder return);

 

  xvi. operating leverage; cash flow (including, but not limited to, operating
cash flow and free cash flow);

 

  xvii. credit quality and credit metrics including, but not limited to, net
charge offs/average loans, classified assets to capital and allowance and
non-performing assets/total assets;

 

  xviii. loan loss reserve;

 

  xix. reduction in non-performing assets;

 

  xx. reduction in criticized or classified assets;

 

  xxi. efficiency ratio;

 

  xxii. gross margins;

 

  xxiii. capital strength;

 

  xxiv. financial or credit ratings;

 

  xxv. assets under management (AUM) metrics including, but not limited to net
AUM flows and gross AUM flows;

 

  xxvi. balance sheet measures, including, but not limited to loan growth and
deposit growth;

 

  xxvii. market to book ratio;

 

  xxviii. risk management and regulatory compliance; and

 

  xxix. client service, cross sales, employee engagement and strategic
management.

(b)    A Performance Goal applicable to a performance award may provide for a
targeted level or levels of achievement measured on a GAAP or non-GAAP basis, as
determined by the Committee. A Performance Goal also may (but is not required
to) be based solely by reference to the performance of the Participant, the
Company as a whole or any subsidiary, division, business segment or business
unit

 

3



--------------------------------------------------------------------------------

of the Company, or any combination thereof or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to a peer group of other companies. Unless otherwise
stated, such a Performance Goal need not be based upon an increase or positive
result under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). The Committee, in its sole
discretion, may provide that one or more objectively determinable adjustments
shall be made to one or more of the Performance Goals applicable to a
performance award at the time of grant of the performance award. Such
adjustments may include one or more of the following: (i) items related to a
change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
applicable performance period; (vii) items related to the disposal of a business
or segment of a business; (viii) items related to discontinued operations that
do not qualify as a segment of a business under applicable accounting standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the applicable performance period; (x) any
other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in applicable law, accounting principles or business conditions.

(c)    Maximum Awards Allowable. At the end of the Performance Period for an
award, the Committee will determine the extent to which the performance
objectives established for the Performance Period have been achieved and
determine the payout of the performance award for each Participant. Any
provision of this Plan notwithstanding, in no event shall any Participant
receive a performance award hereunder in respect of any Performance Period in
excess of amounts listed on the following schedule:

Participant Maximum Award

Chief Executive Officer: $4,000,000

All others: $2,000,000

(c)    Negative Discretion. Notwithstanding anything else contained in Section
4(c) to the contrary, the Committee, at its sole discretion may reduce the
amount of a performance award determined using the applicable payment
schedule(s) or formula(s) for a given Participant.

(d)    Death or Disability. If a Participant dies or becomes disabled prior to
the last day of the Performance Period for which a performance award is payable,
such Participant may receive a performance award hereunder equal to their target
award payable to such Participant multiplied by a fraction, the numerator of
which is the number of days that have elapsed during the Performance Period in
which the Participant’s death or disability occurs prior to and including the
date of the Participant’s death or disability and the denominator of which is
the total number of days in the Performance Period, or such lesser amount as the
Committee may deem appropriate.

 

4



--------------------------------------------------------------------------------

(e)    Employment Requirement. Except as set forth in Section 4(d), the payment
of any performance award shall be conditioned upon the Participant’s employment
by the Company on the day the performance award is paid; provided, however, that
the Committee may, in its sole discretion, make exceptions to this requirement.

(f)    Change of Control. In the event of a Change of Control, the Committee (as
constituted immediately prior to the Change of Control) shall, in its sole
discretion, determine whether and to what extent the Performance Criteria and
objective have been met for the Performance Period in which the Change of
Control occurs.

(g)    Forfeiture of Performance Award. Notwithstanding anything herein to the
contrary, each Participant shall, in the discretion of the Committee, reimburse
the Company for the amount of any performance award received by such individual
under the Plan to the extent such performance award or the value of such
performance award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria.

SECTION 5-PAYMENTS

(a)    In General. Except as otherwise provided hereunder, payment of any
performance award determined under Section 4 with respect to a Performance
Period, shall be made to each Participant as soon as practicable after the
Committee certifies that one or more of the applicable performance objectives
have been attained and the amount of any such performance award. Such payments
shall be made during the two and one-half month period immediately after the end
of the calendar year during which the relevant Performance Period ends, but in
no event later than the December 31 of such subsequent year.

(b)    Form of Payment. The Committee shall determine whether any performance
award payable under this Plan is payable in cash, or in stock, restricted stock
or options.

SECTION 6-GENERAL PROVISIONS

(a)    Effective Date of the Plan. The Plan shall be effective as of the first
day of the Company’s 2017 fiscal year and for each of the subsequent four fiscal
years, unless terminated earlier by the Committee, provided that the Plan is
approved by the affirmative vote of a majority of the votes cast at the
Company’s 2017 Annual Meeting of the Stockholders.

(b)    Amendment to the Plan. The Committee may amend or otherwise modify the
Plan from time to time as it deems appropriate to service the Plan’s purposes.
However, the Committee shall not amend the Plan, without the appropriate
approval of stockholders of the Company, if such amendment would result in
payments not qualifying for deductibility under Section 162(m) as determined by
the Committee in good faith.

(c)    Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
person) to receive any payments which may be made following the Participant’s
death. Such designation may be changed or canceled at any time without the
consent of any such beneficiary. Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee. If no

 

5



--------------------------------------------------------------------------------

beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Participant, the beneficiary shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate.

(d)    No Right to Continued Employment. Nothing in this Plan shall be construed
as conferring upon any participant any right to continue in the employment of
the Company.

(e)    No Limitation on Corporate Actions. Nothing contained in the Plan shall
be construed to prevent the Company form taking any corporate action which is
deemed by it to be appropriate or in its best interest, whether or not such
action would have an adverse effect on any awards made under the Plan. No
employee, beneficiary or other person shall have any claim against the Company
as a result of any such action.

(f)    Taxes. Any amount payable to a Participant or a beneficiary under this
plan shall be subject to any applicable United States federal, state and local
income and employment taxes and any other amounts that the Company is required
by law to deduct or withhold from such payment.

(g)    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(h)    Governing Law. The validity, construction and effect of the Plan and any
actions taken under or relating to the Plan shall be determined in accordance
with the laws of the State of Kansas and applicable federal law.

 

6